
	
		III
		112th CONGRESS
		1st Session
		S. RES. 31
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Reid (for
			 Mr. Inouye (for himself,
			 Ms. Murkowski, and
			 Mr. Cochran)) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 110th anniversary of the
		  United States Army Nurse Corps.
	
	
		Whereas throughout the history of the United States,
			 nurses have served the United States Armed Forces during times of peace and
			 war;
		Whereas the establishment of the United States Army Nurse
			 Corps (referred to in this preamble as the Army Nurse Corps), a
			 permanent nursing corps, was authorized under section 19 of the Act of February
			 2, 1901 (31 Stat. 753, chapter 192);
		Whereas for the 110 years since its establishment, the
			 Army Nurse Corps has served with distinction at home and abroad;
		Whereas more than 21,000 Army nurses served in World War
			 I, providing care in evacuation, mobile surgical hospitals, and on hospital
			 trains and transport ships;
		Whereas in World War II, more than 57,000 Army nurses
			 served with distinction, including 67 nurses who were captured in the
			 Philippines and held as prisoners of war for 3 years before their liberation in
			 February 1945;
		Whereas Army nurses have served with the United States
			 Army in hostilities in Korea, Vietnam, Grenada, Panama, Kuwait, and
			 Somalia;
		Whereas Army nurses have served shoulder to shoulder with
			 the United States Army for more than 9 years in Afghanistan and 7 years in
			 Iraq;
		Whereas as of the date of agreement to this resolution,
			 nurses in the Army Reserve, the Army National Guard, and the Regular Army are
			 deployed in more than 15 countries;
		Whereas the motto of Army nurses, Embrace the Past,
			 Engage the Present, Envision the Future, symbolizes the bond of the
			 Army Nurse Corps to its rich history as well as its commitment to the care of
			 future generations of Americans;
		Whereas Army nurses, who selflessly serve the United
			 States, will continue to serve the United States Army, regardless of the cause,
			 location, or magnitude of future battles; and
		Whereas the Army Nurse Corps is committed to providing
			 quality care to the United States Army during times of peace and war, at any
			 time and in any place: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 valor, commitment, and sacrifice that United States Army Nurse Corps nurses
			 have made throughout the history of the United States;
			(2)commends the
			 United States Army Nurse Corps for 110 years of selfless service; and
			(3)calls upon the
			 people of the United States to observe that anniversary with appropriate
			 ceremonies and activities.
			
